Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are pending in this application.

Drawings
The drawings received on 11/11/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit”, “spectroscopic information acquisition unit”, “output unit”, “specification unit”, “retraining unit”, “update unit”, and “print condition setting unit” in claims 1-9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Storage unit corresponds to non-volatile memory that stores pre-trained model and a print profile [PG Publication: Fig 1 (30), Fig 12 (130), par 0022, 0027-0028, 0075]
Spectroscopic information acquisition unit corresponds to spectroscopic reflectometer on a carriage provided with an LED and a sensor [PG Publication: Fig 1 (43), par 0026-0027]
Output unit corresponds to processor that outputs auxiliary information about the type of print medium to be displayed [PG Publication: Figs 1 (24), 12 (124), par 0048, 0066, 0071-0073, 0075]
Specification unit corresponds to the processor executing processing of accepting an input from the user specifying the type of the print medium [PG Publication: par 0056, 0066, 0071-0073]
Retraining unit corresponds to the machine learning unit of the machine learning device having a dedicated processor for performing supervised machine learning and a memory that performs retraining using the database of the print profile in the non-volatile memory [PG Publication: Fig 1 (60), par 0031, 0066]
Update unit corresponds to non-volatile memory that includes a database of the print profile that is also updated in response to the result of the retraining [PG Publication: Fig 1 (70), par 0043-0044, 0066-0067]
Print condition setting unit corresponds to the processor executing known medium print condition setting processing [PG Publication: par 0049-0050, 0075]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai (US-2013/0127946).
As to Claim 1, Kanai teaches ‘A printing system for printing on a print medium, the printing system comprising: a storage unit storing, for a plurality of types of print media, a pre-trained model generated in advance by machine learning based on spectroscopic information of an unprinted area on the print medium and an identifier indicating the type of the print medium and using the identifier as a trainer [par 0072, 0085-0086 – storing in advance in memory 36 types of printing media samples (i.e. pre-trained model) commercially available with average spectral reflectance values]; a spectroscopic information acquisition unit acquiring the spectroscopic information of the unprinted area on the print medium to print on [par 0074-0076, 0084, 0087 – measuring the spectral reflectance of the print medium used for printing processing]; an output unit outputting auxiliary information about the type of the print medium, using a result of applying the acquired spectroscopic information to the pre-trained model that is stored [par 0076, 0084 -  the Mahalanobis distances between the measured spectral reflectance and the respective samples are calculated to detect the sample having the smallest value of the Mahalanobis distance]; and a specification unit accepting a specification of the type of the print medium using the auxiliary information outputted from the output unit [par 0076, 0084, 0087-0088 – the printing medium is determined to be the same type as the sample having the smallest value of the Mahalanobis distance]’.

Further, in regards to claim 10 the printing system of claim 1 performs the print medium specifying method of claim 10.

As to Claim 2, Kanai teaches ‘wherein the spectroscopic information is at least one of a spectroscopic reflectance and a spectroscopic transmittance, and the spectroscopic information acquisition unit has a measuring unit measuring at least one of the spectroscopic reflectance and the spectroscopic transmittance of the unprinted area on the print medium [par 0072, 0074-0076, 0084-0087 – storing in advance in memory 36 types of printing media samples commercially available with average spectral reflectance values to measure the spectral reflectance of the print medium used for printing processing]’.  

As to Claim 5, Kanai teaches ‘further comprising: a print condition setting unit setting a print condition suitable for the print medium when the type of the print medium is specified, based on the auxiliary information outputted from the output unit [par 0084, 0087-0088 – image processing is selected in response to the discriminated type of printing medium by changing a color conversion table]’.  

As to Claim 11, Kanai teaches ‘A medium information providing device providing auxiliary information to assist determination of a type of a medium to be processed, the medium information providing device comprising: a storage unit storing, for a plurality of types of media, a pre-trained model generated by machine learning provided with spectroscopic information of a ground color of the medium and an identifier indicating the type of the medium and using the identifier as a trainer [par 0072, 0085-0086, 0088 – storing in advance in memory 36 types of printing media samples (i.e. pre-trained model) commercially available with average spectral reflectance values in consideration of colors of the printing media (i.e. ground color)]; a spectroscopic information acquisition unit acquiring the spectroscopic information of the ground color of the medium to be processed [par 0074-0076, 0084, 0087-0088 – measuring the spectral reflectance of the print medium used for printing processing in consideration of colors of the printing media]; and an output unit outputting auxiliary information about the type of the medium, using a result of applying the acquired spectroscopic information to the pre-trained model [par 0076, 0084 -  the Mahalanobis distances between the measured spectral reflectance and the respective samples are calculated to detect the sample having the smallest value of the Mahalanobis distance]’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai (US-2013/0127946) in view of Kanai (US-2015/0339558) [hereinafter Kanai2].
As to Claim 3, Kanai teaches all of the claimed elements/features as recited in independent claim 1. Kanai does not disclose expressly ‘wherein the storage unit has a retraining unit retraining the pre-trained model for a print medium determined as an unknown print medium based on the pre-trained model, using spectroscopic information of the unknown print medium and an identifier provided for the unknown print medium, and an update unit updating the stored pre-trained model, using a result of training by the retraining unit’.
Kanai2 teaches ‘wherein the storage unit has a retraining unit retraining the pre-trained model for a print medium determined as an unknown print medium based on the pre-trained model, using spectroscopic information of the unknown print medium and an identifier provided for the unknown print medium, and an update unit updating the stored pre-trained model, using a result of training by the retraining unit [par 0101-0104, 0110-0111 – a message in which an appropriate paper type is not registered or a message prompting the registration of the paper type data and the printing parameter (i.e. unknown print medium based on pre-trained model) is output for storing based on spectral reflectance measured]’.  
Kanai and are Kanai2 analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining an unregistered paper type and printing parameter as taught by Kanai2. The motivation for doing so would have been to more accurately determining the type of medium when properties are slightly different. Therefore, it would have been obvious to combine Kanai2 with Kanai to obtain the invention as specified in claim 3. 

As to Claim 4, Kanai2 teaches ‘further comprising: a print condition setting unit setting a print condition suitable for the unknown print medium, for the print medium determined as the unknown print medium [par 0111-0112 – when a paper type is not registered a printing parameter is also registered for the unregistered paper type and the new printing parameters is acquired corresponding to the paper type from the printing parameter storage unit]’.  
Kanai and are Kanai2 analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining an unregistered paper type and printing parameter as taught by Kanai2. The motivation for doing so would have been to more accurately determining the type of medium when properties are slightly different. Therefore, it would have been obvious to combine Kanai2 with Kanai to obtain the invention as specified in claim 4. 

As to Claim 6, Kanai2 teaches ‘wherein the output unit has a display unit displaying the auxiliary information, and the print condition setting unit has a specification unit by which a user specifies the print medium, using the auxiliary information displayed on the display unit [par 0111-0112 – when a paper type is not registered a printing parameter is also registered for the unregistered paper type and the new printing parameters is acquired corresponding to the paper type from the printing parameter storage unit]’.  
Kanai and are Kanai2 analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining an unregistered paper type and printing parameter as taught by Kanai2. The motivation for doing so would have been to more accurately determining the type of medium when properties are slightly different. Therefore, it would have been obvious to combine Kanai2 with Kanai to obtain the invention as specified in claim 6. 

As to Claim 7, Kanai2 teaches ‘wherein the output unit displays information representing a degree to which the print medium for which the spectroscopic information is acquired by the spectroscopic information acquisition unit is similar to an already learned print medium learned when the pre-trained model is generated, as one piece of the auxiliary information on the display unit [par 0101-0104, 0110-0111 – a message in which an appropriate paper type is not registered or a message prompting the registration of the paper type data and the printing parameter (i.e. unknown print medium based on pre-trained model) is output for storing based on spectral reflectance measured and whether or not the smallest Mahalanobis distance is more than a predetermined threshold (i.e. degree)]’.  
Kanai and are Kanai2 analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining an unregistered paper type and printing parameter as taught by Kanai2. The motivation for doing so would have been to more accurately determining the type of medium when properties are slightly different. Therefore, it would have been obvious to combine Kanai2 with Kanai to obtain the invention as specified in claim 7. 

As to Claim 8, Kanai2 teaches ‘wherein when the print medium is not an already learned print medium, the print condition setting unit causes a user to select whether to print using the print condition for the already learned print medium or to prepare a new print condition setting and print [par 0111-0112 – when a paper type is not registered a printing parameter is also registered for the unregistered paper type and the new printing parameters is acquired corresponding to the paper type from the printing parameter storage unit]’.  
Kanai and are Kanai2 analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining an unregistered paper type and printing parameter as taught by Kanai2. The motivation for doing so would have been to more accurately determining the type of medium when properties are slightly different. Therefore, it would have been obvious to combine Kanai2 with Kanai to obtain the invention as specified in claim 8. 

As to Claim 9, Kanai2 teaches ‘wherein when the preparation of the new print condition setting is selected, the output unit displays a degree of similarity computed based on the spectroscopic information as information representing a degree to which the print medium determined as not the already learned print medium is similar to the already learned print medium, as one piece of the auxiliary information on the display unit [par 0101-0104, 0110-0111 – a message in which an appropriate paper type is not registered or a message prompting the registration of the paper type data and the printing parameter (i.e. unknown print medium based on pre-trained model) is output for storing based on spectral reflectance measured and whether or not the smallest Mahalanobis distance is more than a predetermined threshold (i.e. degree of similarity)]’.  
Kanai and are Kanai2 analogous art because they are from the same field of endeavor, namely digital image data printing systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include determining an unregistered paper type and printing parameter as taught by Kanai2. The motivation for doing so would have been to more accurately determining the type of medium when properties are slightly different. Therefore, it would have been obvious to combine Kanai2 with Kanai to obtain the invention as specified in claim 9. 


Conclusion
The prior art of record
a. US Publication No.	2015/0339558
b. US Publication No.	2013/0127946
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. Kanai et al. US Publication No. 2020/0240843 [Figs 10-12, par 0108-0123, 0134-0146, 0159-0165]
d. Kanai US Publication No. 2017/0126933 [Figs 1, 8, 9, par 0070-0072, 0135-0152]	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677